


Exhibit 10.40


LOAN AND SECURITY AGREEMENT





THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is dated as of this 9th day
of July, 2009, by and between GRIFFIN LAND & NURSERIES, INC., a Delaware
corporation, with a principal place of business 204 West Newberry Road,
Bloomfield, Connecticut 06002-1308 (the “Borrower”) and PEOPLE’S UNITED BANK, a
federal savings bank having an office at One Financial Plaza, Hartford,
Connecticut 06103 (the “Lender”).

STATEMENT OF PURPOSE



WHEREAS, the Borrower has requested that the Lender make a mortgage loan in the
principal amount of up to Ten Million Five Hundred Thousand and 00/100 Dollars
($10,500,000.00) (the “Loan”) to be secured by the real property owned by
Borrower and commonly known as 14 International Drive, 15 International Drive
and 16 International Drive, East Granby, Connecticut and 40 International Drive,
Windsor, Connecticut (collectively, the “Property”); and


WHEREAS, the Lender has agreed to make the Loan and the Borrower desires to
enter into the Loan, all upon the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:

 
ARTICLE I
 
DEFINITIONS
 
 Section 1.01.          Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
   
    “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any Subsidiary thereof.  The term control means (a) the power to vote
ten percent (10%) or more of the Capital Securities of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting Capital Securities, by contract or
otherwise.  Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a Person solely by reason of his or her being a director, officer
or employee of such Person and (b) the Lender shall not be an Affiliate of
Borrower.
 
    “Agreement” shall mean this Loan and Security Agreement, as it may be
amended or modified from time to time.
 
    “Anti-Terrorism Laws” shall have the meaning set forth in Section 5.01(w).

 

--------------------------------------------------------------------------------


 
 
    “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
    “Borrower” shall mean Griffin Land & Nurseries, Inc., a Delaware
corporation.
 
    “Borrower’s Knowledge” or words of similar import used in this Agreement
shall mean solely the actual knowledge of (i) Frederick M. Danziger, President
of the Borrower; (ii) Anthony J. Galici, Vice President, Secretary and Chief
Financial Officer of the Borrower or (iii) Thomas M. Lescalleet, Senior Vice
President of Griffin Land, a division of the Borrower, who have been active in
the management of the Property and the Borrower, without any duty of inquiry or
investigation of any type.
 
    “Business Day” means:

(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Bridgeport,
Connecticut;
 
(b) when such term is used to describe a day on which a payment or prepayment is
to be made in respect of a LIBOR Rate Loan, any day which is: (i) neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in New York City; and (ii) a LIBOR Business Day; and


(c)           when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
LIBOR Business Day.
 
    “Capital Lease” means, with respect to Borrower, any lease of any property
that should, in accordance with GAAP, be classified and accounted for as a
capital lease on a balance sheet of Borrower.
 
    “Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued hereafter.
 
    “Closing” means the advance of the Initial Tranche.
 
    “Closing Date” means the date of this Agreement.
 
    “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.
 
 
2

--------------------------------------------------------------------------------


 
 
    “Collateral” means, collectively, all estate, right, title and interest
which the Borrower now has or may later acquire in and to (i) the “Premises” as
defined in the Mortgage, (ii) the “Leases” and “Rents” as defined in the
Collateral Assignment, as well as all other collateral now and hereafter granted
to the Lender as security for the Obligations; and (iii) the UCC Collateral (as
defined in Section 4.01 herein).
 
    “Collateral Assignment” means the Assignment of Leases and Rentals dated the
date hereof from the Borrower to Lender.
 
    “Debt” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:  (a)
all indebtedness for borrowed money and all obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising and paid in the ordinary course
of business and accrued expenses incurred in the ordinary course of
business; (c) all obligations of any such Person as lessee under Capital Leases;
(d) all debt secured by any Lien upon property or assets owned by such Person,
notwithstanding that such Person has not assumed or become liable for the
payment of such debt; (e) all Guaranty Obligations of any such Person; (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including any reimbursement
obligation, and banker’s acceptances issued for the account of any such Person;
(g) all obligations of such Person with respect to all Capital Securities of
such Person subject to repurchase or redemption otherwise than at the sole
option of such Person (provided, that, if the documents governing such
repurchase or redemption obligation do not require such repurchase or redemption
if the same would violate the provisions of this Agreement, only to the extent
such repurchases or redemptions are permitted to be paid under the terms of this
Agreement), but only to the extent such obligations are no longer contingent;
and (h) all obligations incurred by any such Person pursuant to the Interest
Rate Protection Agreement.
 
    “Debtor Relief Laws” means the United States Bankruptcy Code, Title 11 of
the United States Code, 11 U.S.C. §101 et seq., as amended from time to time, or
any successor statute, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
winding up or similar debtor relief laws, whether federal, state, local or
foreign from time to time in effect affecting the rights of creditors generally.
 
    “Default” means any of the events specified in Section 10.01 which with the
passage of time, the giving of notice or the satisfaction of any other
condition, would constitute an Event of Default.
 
    “Default Rate” has the meaning ascribed to it in each Note.
 
    “Dollars or $” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
 
3

--------------------------------------------------------------------------------



 
    “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals and
orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act.
 
    “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified from time to time.
 
    “ERISA Affiliate” means any Person who together with the Borrower is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
 
    “Event of Default” means any of the events specified in Section 10.01,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
 
    “Executive Order” has the meaning assigned thereto in Section 5.01(w)
hereof.
 
    “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.
 
    “Fiscal Year” means the fiscal year of Borrower ending on the Saturday
occurring nearest November 30.
 
    “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis
throughout the period indicated.
 
    “Governmental Approvals” means all authorizations, consents, permits,
approvals, licenses, exemptions and other qualifications of, registrations and
filings with, and reports to, all Governmental Authorities.
 
    “Governmental Authority” means any nation, province, state or political
subdivision thereof, federal, state or local, and any government or any Person
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
    “Guaranty Obligation” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt or
other obligation of any other Person and,
 
 
4

--------------------------------------------------------------------------------


 
 
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person: (a) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
 
    “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Environmental Law or other Governmental
Approval or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas in amounts in excess of those permitted by applicable Environmental Laws.
 
    “Interest Rate Protection Agreement” shall have the meaning assigned thereto
in Section 3.09.
 
    “Leasing Costs” shall mean (1) the costs reasonably incurred by the Borrower
to perform, or cause to be performed, tenant improvements required under any new
or renewed lease of all or any portion of the Property, which new or renewed
lease was permitted pursuant to, or otherwise approved by the Lender in
accordance with, the Collateral Assignment; and (2) the costs of leasing
commissions incurred by Borrower in connection with the leasing of the Property
or any portion thereof, provided that (x) such leasing commissions are
reasonable and customary for properties similar to the Property and the portion
of the Property leased for which such leasing commission is due, and (y) the
amounts of such leasing commissions are determined pursuant to arm’s length
transactions between Borrower and any leasing agent to which a leasing
commission is due, and excluding any leasing commissions which shall be due any
director, officer or shareholder of Borrower or any Affiliate of Borrower.
 
    “Lender” shall mean People’s United Bank, a federal savings bank, its
successors and assigns.
 
    “Lender’s Office” means, with respect to the Lender, the office of the
Lender referenced in preamble of this Agreement.

    “LIBOR Business Day” shall have the meaning ascribed to it in the Note.
 
 
5

--------------------------------------------------------------------------------



 
    “LIBOR Rate Loan” means the Loan while such Loan is bearing interest at a
rate based upon the LIBOR Rate (as defined in the Note).
 
    “Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, charge or other encumbrance
of any kind including any conditional sale or other title retention agreement,
and any lease in the nature thereof.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
 
    “Loan Document” means, individually, and “Loan Documents” means,
collectively, this Agreement, the Note, the Interest Rate Protection Agreement,
the Security Documents and each other document, instrument, certificate and
agreement executed and delivered by the Borrower in connection with the above or
otherwise referred to herein or contemplated hereby, all as may be amended,
restated or otherwise modified.
 
    “Material Adverse Effect” means a material adverse effect (i) on the
financial condition of Borrower, or (ii) on the ability of Borrower to perform
its material obligations under any Loan Document to which it is a party.
 
    “Mortgage” means the Open-End Mortgage Deed and Security Agreement dated the
date hereof from the Borrower to the Lender pursuant to which Borrower grants to
the Lender a lien in all the Property, in form and substance acceptable to the
Lender, as it may be amended or modified from time to time, to secure the Note
and the Interest Rate Protection Agreement.
 
    “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on the Loan, (b) all obligations
owing by Borrower under the Interest Rate Protection Agreement and (c) all other
fees and commissions (including attorneys’ fees), obligations, covenants and
duties owing by Borrower to the Lender arising pursuant to this Agreement, the
Note or any of the other Loan Documents, and including any such obligations
incurred after the commencement of any proceeding under any Debtor Relief Law
(including any interest accruing under any Loan Document after the filing of a
petition with respect to the Borrower under any Debtor Relief Law whether or not
allowed or allowable as a claim in the related proceeding).
 
    “Operating Account” means commercial checking account to be established in
the name of the Borrower at the Lender and which shall be identified as the
“Operating Account” hereunder when its opened by an amendment to this Agreement
signed by both the Borrower and the Lender.
 
    “Permitted Liens” shall have the meaning assigned thereto in Section 9.03.

 
6

--------------------------------------------------------------------------------


 
 
    “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
    “Prime Rate” means the interest rate from time to time announced by the
Lender at its principal office as being its “Prime Rate” for commercial
borrowings of this type, which rate may not necessarily be the Lender’s lowest
or best rate.  The Prime Rate may be determined and re-determined on a daily
basis and each change in the Prime Rate shall be effective on and following the
date of such change without notice or demand to the Borrower.
 
    “Prime Rate Loan” means the Loan while such Loan is bearing interest at a
rate based upon the Prime Rate.
 
    “Property” collectively means those certain pieces or parcels of real
property owned by Borrower and commonly known as 14 International Drive, 15
International Drive and 16 International Drive, East Granby, Connecticut and 40
International Drive, Windsor, Connecticut, together with all improvements
thereon and appurtenances thereto, all being more particularly described in the
Mortgage encumbering said Property.
 
    “Responsible Officer” means any of the following: the chief executive
officer, chief financial officer, president, vice president or any other officer
reasonably acceptable to the Lender.
 
    “Security Document” means, individually, and “Security Documents” means,
collectively, the Mortgage, the Collateral Assignment and each other agreement
or writing pursuant to which Borrower purports to pledge or grant a lien or
security interest in any real or personal property or assets securing the
Obligations, together with all documents delivered in connection therewith.
 
    “Solvent” means, as to any Person on a particular date, that such Person (a)
has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is able to pay its
debts as they mature, (b) owns assets having a value, both at fair valuation and
at present fair saleable value, greater than the amount required to pay its
liabilities (including contingencies) as they become absolute and matured, and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.
 
    “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Securities having ordinary voting power to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time, directly or
indirectly, owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, Capital Securities of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or 
 
 
7

--------------------------------------------------------------------------------


 
 
might have voting power by reason of the happening of any contingency).  Unless
otherwise qualified references to “Subsidiary” or “Subsidiaries” herein shall
refer to those of the Borrower.
 
“UCC” means the Uniform Commercial Code as codified in the State of Connecticut
or as codified in any other state the laws of which are required by Article 9
thereof to be applied in connection with the issue or perfection of security
interests, as such statutes are in effect during the term hereof.  All terms
used in this Agreement which are defined in the UCC shall be construed and
defined in accordance with the meaning and definition ascribed to such terms
under the UCC, unless another meaning is specifically provided herein.
 
    “United States” means the United States of America.
 
    Section 1.02.   General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this
Agreement.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
 
    Section 1.03.   Other Definitions and Provisions.
 
        (a)   Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Note and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.
 
        (b)   Miscellaneous.  The words hereof, herein and hereunder and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
ARTICLE II
 
THE LOANS; LENDER FEES
 
    Section 2.01.   The Loan.  Subject to the satisfaction of the terms and
conditions hereof and at the discretion of the Lender, and in reliance on the
representations and warranties contained herein and in the other Loan Documents,
the Lender agrees to furnish the Loan, which shall be a term loan to the
Borrower consisting of not more than three (3) tranches (each a “Tranche”) in an
aggregate amount not to exceed the original principal amount of the lesser of
(i) Ten Million Five Hundred Thousand and 00/100 Dollars ($10,500,000.00); (ii)
seventy percent (70%) of the “as is” value of the Property; or (iii) the amount
which would result in a debt service coverage ratio equal to or greater than the
required Debt Service Coverage Ratio (as hereinafter defined) on an “as leased”
basis.  The Loan shall be used to (a) pay related closing expenses, and (b)
return a portion of the equity to the Borrower.
 
 
8

--------------------------------------------------------------------------------



 
    Section 2.02.   Limitations.  In addition to the limitations set forth in
Section 2.01 above, the Loan shall be advanced subject to the following
limitations:
 
        (a)           On the date of this Agreement, the Borrower shall be
eligible to receive an advance (the “Initial Tranche”) not to exceed the lesser
of: (i) Eight Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00);
(ii) seventy percent (70%) of the “as is” value of the Property; or (iii) the
amount which would result in a debt service coverage ratio equal to or greater
than the required Debt Service Coverage Ratio on an “as leased” basis including
rents payable under the Master Lease (as hereinafter defined), as if such rents
were being paid.
 
        (b)           The Borrower will be eligible to receive the remaining
portion of the Loan not advanced in the Initial Tranche in not more than two (2)
additional Tranches (each a “Future Tranche” and collectively the “Future
Tranches”) upon satisfaction of the following conditions:
 
 
             (i)           The aggregate amount of all Tranches shall not exceed
the original principal amount of the lesser of (i) Ten Million Five Hundred
Thousand and 00/100 Dollars ($10,500,000.00); (ii) seventy percent (70%) of the
then “as is” value of the Property; or (iii) an amount which would result in a
debt service coverage ratio equal to or greater than the Debt Service Coverage
Ratio on an “as leased” basis excluding rents payable under the Master Lease.
 
 
             (ii)           All Future Tranches shall be advanced, if at all,
not later than July 9, 2012.
 
 
             (iii)           The Borrower shall enter into and execute an
Interest Rate Protection Agreement (as hereinafter defined) and such additional
documentation as is necessary thereto for each Future Tranche.
 
 
             (iv)           For each requested Future Tranche, the Lender may
require the Borrower to provide the Lender with a new or updated appraisal of
the Property, which new or updated appraisal shall comply with all of the
requirements of Section 2.05 of this Agreement for the appraisal required as a
condition precedent to the Closing.  Notwithstanding anything contained herein
to the contrary, if the requested Future Tranche is more than eighteen (18)
calendar months after the Closing Date, the Borrower shall provide the Lender
with a new appraisal of the Property, which appraisal shall comply with all of
the requirements of Section 2.05.
 
 
    Section 2.03.   Interest and Repayment of Principal of Loan.  The Note
evidencing the Loan (the “Note”) is attached hereto as Schedule A, and contains
all the terms relative to the repayment of principal, the payment of interest
and the rate at which interest shall accrue.
 
    Section 2.04.   Maturity Date.  The entire balance of the Loan shall be due
and payable on or before the Maturity Date (as defined in the Note).

 
9

--------------------------------------------------------------------------------


 
 
    Section 2.05.   Appraisals.  Unless otherwise specified herein or in the
Mortgage, any appraisals referenced or required by this Agreement shall mean an
appraisal, to the reasonable satisfaction of the Lender, of the Property
prepared by an MAI appraiser approved by the Lender, which approval shall not be
unreasonably withheld, which appraisal must be paid for by the Borrower.


ARTICLE III
GENERAL LOAN PROVISIONS
 
    Section 3.01.   Manner of Payment.  Each payment by the Borrower on account
of the principal of or interest on the Loan or of any fee, commission or other
amounts payable to the Lender under this Agreement, the Note or Mortgage shall
be made not later than 3:00 p.m. (New York time) on the date specified for
payment under such document or instrument, as applicable, to the Lender at the
Lender’s Office for the account of the Lender (except as specified below), in
Dollars, in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 4:00 p.m. (New York time) on such day shall be deemed a payment on such
date for the purposes of Section 10.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 4:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day for all purposes.  If any payment under this
Agreement, the Note or Mortgage shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day, and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Borrower hereby
grants to the Lender the right to make withdrawals from the Operating Account to
make payments on the Obligations as and when due hereunder.
 
    Section 3.02.   Credit of Payments and Proceeds.  In the event that Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 10.02, all payments received by the Lender upon
the Note and the other Obligations and all net proceeds from the enforcement of
the Obligations shall be applied as set forth in Section 10.03.
 
    Section 3.03.   Voluntary Prepayment of the Loan.  The Loan may be prepaid
upon the terms and conditions set forth in the Note evidencing the
Loan.  Borrower acknowledges that additional obligations may be associated with
any such prepayment under the terms and conditions of the Note and the Interest
Rate Protection Agreement.  Borrower shall give the Lender notice of any
proposed prepayment of the Loan in accordance with the Note, which notice shall
specify the proposed date of payment and the principal amount to be paid.  Each
partial prepayment of the principal amount of the Loan shall be accompanied by
the payment of all charges outstanding on the Loan (including any Prepayment
Fee, as defined in the Note) and of all accrued interest on the principal repaid
to the date of payment.
 
    Section 3.04.   LIBOR Rate Lending Unlawful.  If the Lender shall reasonably
determine (which determination shall, upon notice thereof to Borrower, be
conclusive and
 
 
10

--------------------------------------------------------------------------------


 
 
binding on Borrower) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline (whether or not having
the force of law), makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Lender to make, continue or
maintain any Loan as, or to convert such Loan into, a LIBOR Rate Loan, then any
such LIBOR Rate Loan shall, upon such determination, forthwith be suspended
until the Lender shall notify Borrower that the circumstances causing such
suspension no longer exist, and all LIBOR Rate Loans of such type shall
automatically convert as provided in the Note at the end of the then current
LIBOR Interest Periods (as defined in the Note) with respect thereto or sooner,
if required by such law and assertion.
 
    Section 3.05.   Intentionally Omitted.
 
    Section 3.06.   Increased Costs.  If on or after the date hereof the
adoption of any applicable law, rule or regulation or guideline (whether or not
having the force of law), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency:


(a)           shall subject the Lender to any tax, duty or other charge with
respect to the Loan or its obligation to make the LIBOR Rate Loan, or shall
change the basis of taxation of payments to the Lender of the principal of, or
interest on, the Loan or any other amounts due under this agreement in respect
of the Loan or its obligation to make the Loan (except for the introduction of,
or change in the rate of, tax on the overall net income of the Lender or
franchise taxes, imposed by the jurisdiction (or any political subdivision or
taxing authority thereof) under the laws of which the Lender is organized or in
which the Lender’s principal executive office is located); or


(b)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, the Lender or shall impose on the Lender or on the London
interbank market any other condition affecting the Loan or its obligation to
make the Loan;


           and the result of any of the foregoing is to increase the cost to the
Lender of making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the
amount of any sum received or receivable by the Lender under this agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.
 
    Section 3.07.   Increased Capital Costs.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation,
 
 
11

--------------------------------------------------------------------------------


 
 
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other governmental authority
affects or would affect the amount of capital required or expected to be
maintained by the Lender, or person controlling the Lender, and the Lender
determines (in its reasonable discretion) that the rate of return on its or such
controlling person’s capital as a consequence of its commitments or the Loan
made by the Lender is reduced to a level below that which the Lender or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Lender
to Borrower, Borrower shall immediately pay directly to the Lender additional
amounts sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
Borrower.  In determining such amount, the Lender may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable.
 
    Section 3.08.   Taxes.  All payments by Borrower of principal of, and
interest on, the Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts or income from the Loan (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower will:


(a)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;


(b)           promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and


(c)           pay to the Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required.


Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.


If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary
 
 
12

--------------------------------------------------------------------------------


 
 
evidence, Borrower shall indemnify the Lender for any incremental Taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure.
 
    Section 3.09.   Interest Rate Protection Agreement.  Borrower has entered
into a certain ISDA 2002 Master Agreement with the Lender (together with the
confirmation thereof and all schedules thereto, and as may be amended or
substituted from time to time, the “Interest Rate Protection Agreement”) dated
as of the Closing Date (the “ISDA Commencement Date”), in order to eliminate the
risk with respect to fluctuation of the interest rate in connection with the
Loan.  The Interest Rate Protection Agreement shall be effective as of such date
with the payment terms and the rate as referenced therein to commence on the
ISDA Commencement Date and shall continue until the Maturity Date and shall, at
all times, be in a notional amount equal to the entire outstanding principal
amount of the Loan.  If the Interest Rate Protection Agreement shall expire
prior to the Maturity Date and leave any principal of the Loan uncovered
thereby, or if for any other reason any principal portion of the Loan shall be
uncovered by the Interest Rate Protection Agreement during the period of time
commencing on the ISDA Commencement Date and ending on the Maturity Date, such
uncovered amount shall be immediately due and payable.  All costs, expenses,
penalties and indemnity obligations that may be incurred by Lender as a result
of Borrower’s default under, or termination of, the Interest Rate Protection
Agreement, including but not limited to the costs of unwinding the Interest Rate
Protection Agreement, shall be (a) subject to immediate reimbursement by
Borrower pursuant to the terms hereof and to the Interest Rate Protection
Agreement, and (b) secured by the Security Documents.  In the event the Loan is
terminated or Borrower repays all amounts due under the Loan prior to the
termination date set forth in the Interest Rate Protection Agreement, subject to
the terms thereof, Borrower shall be obligated to terminate said Interest Rate
Protection Agreement and pay to the Lender any and all amounts that may be
outstanding under said Interest Rate Protection Agreement in addition to any
other amounts that may be due the Lender under this Agreement, the Note and the
other Loan Documents.  In the event Borrower makes a partial prepayment on the
Loan as permitted hereby, Borrower shall be obligated to pay to the Lender any
and all amounts that may be payable under the terms of the Interest Rate
Protection Agreement with respect to such partial prepayment in addition to any
other amounts that may be due the Lender under this Agreement, the Note and the
other Loan Documents.


ARTICLE IV
 
COLLATERAL AND GRANT OF SECURITY INTEREST
 
    Section 4.01.   Security Interest.  As security for the payment of the Loan
and the performance by the Borrower of its Obligations, the Borrower hereby
mortgages, pledges and assigns to the Lender, and gives and grants to the
Lender, security interests in all of its personal property and fixtures which
are now or hereafter installed or stored at the Property and all of its right,
title and interest in and to the items and types of property, described or
referred to below, whether now owned or hereafter acquired and which are now or
hereafter installed or stored at the Property, and the proceeds and products
thereof, (all of which property is herein collectively called the “UCC
Collateral”), which security interest is and shall remain first and prior and
which UCC Collateral shall remain free and clear of all
 
 
13

--------------------------------------------------------------------------------


 
 
mortgages, pledges, security interests, liens, and other encumbrances and
restrictions on the transfer thereof except liens permitted hereunder.

 
        (a)           All of Borrower right, title and interest in and to all
appliances, machinery and equipment owned by the Borrower now or hereafter
installed or stored at the Property, including but not limited to gas and
electric fixtures, radiators, heaters, engines and machinery, boilers, ranges,
elevators, escalators, incinerators, motors, dynamos, sinks, disposals,
dishwashers, water closets, basins, medicine chests, pipes, faucets and other
plumbing and heating fixtures, ventilating apparatus, dryers, air-conditioning
equipment and units, paneling, refrigerating plant, refrigerators, whether
mechanical or otherwise, fire prevention and extinguishing apparatus, shades,
awnings, screens, blinds, carpeting, wall cabinets, furniture and equipment, and
also any and all other fixtures and articles of personal property owned by the
Borrower now or hereafter attached to, stored at, the Property.
   
        (b)           All rents, income, profits, security deposits and other
benefits to which the Borrower may now or hereafter be entitled from the leases
of the Property.
 
        (c)           All of the Borrower’s right, title and interest in and to
proceeds of casualty and other insurances relating to the Property and all
causes of action, claims, compensation and recoveries for any damage,
condemnation or taking of the Property, or for any conveyance in lieu thereof,
whether direct or consequential, or for any damage or injury to the Property, or
for any loss or diminution in value of the Property.
      
        (d)           The foregoing collateral includes all additions,
replacements and substitutions thereof and thereto and all proceeds of all of
the foregoing, as these terms are used and defined in the Uniform Commercial
Code.
 
        (e)           All of the Borrower’s right, title and interest in and to
the Operating Account.
 
        (f)           All Proceeds (as such term is defined in Article 9 of the
UCC), including without limitation all proceeds and all products of all
Collateral described above.  The security interest described herein continues in
all UCC Collateral, notwithstanding sale, exchange or other disposition thereof
by the Borrower.
 
    Section 4.02.   Authorization Re: Financing Statements.
 
        (a)           The Lender may at any time and from time to time file
financing statements, continuation statements and amendments thereto that
describe the Collateral and which contain any other information required by
Lender or by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether the Borrower is an organization, the type of organization and
any organization identification number issued to the Borrower.  The Borrower
shall furnish any such identification number issued promptly to the Lender.
 
 
14

--------------------------------------------------------------------------------


 
 
        (b)           Nothing contained herein shall be construed to narrow the
scope of the security interest granted hereby in any of the Collateral or the
perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of the Lender hereunder except as (and
then only to the extent) specifically mandated by Article 9 of the UCC to the
extent then applicable.  Notwithstanding the foregoing, the parties agree that
Lender’s security interest hereunder shall not extend to any Hazardous Materials
or devices utilized primarily for the storage of Hazardous Materials.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
    Section 5.01.   Representations and Warranties.  To induce the Lender to
enter into this Agreement and to induce the Lender to make the Loan, the
Borrower hereby represents and warrants to the Lender, that:
 
        (a)           Organization; Power; Qualification.  The Borrower is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation, has the power and authority to own its properties and to carry
on its business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be qualified would
not reasonably be expected to have a Material Adverse Effect.
 
        (b)           Authorization of Agreement, Loan Documents and
Borrowing.  The Borrower has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents to which it is a party have been duly executed and
delivered by a duly authorized officer of the Borrower, and each such document
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforcement may be limited by any
Debtor Relief Law from time to time in effect which affect the enforcement of
creditors rights in general and the availability of equitable remedies.
 
        (c)           Compliance of Agreement, Loan Documents and Borrowing with
Laws, etc.  Except as set forth on Schedule 5.01(c), the execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party, the
borrowings hereunder and thereunder and the consummation of the other
transactions contemplated hereby and thereby do not and will not, by the passage
of time, the giving of notice or otherwise: (i) require any Governmental
Approval or violate any Applicable Law relating to the Borrower, (ii) conflict
with, result in a breach of or constitute a default under the Borrower’s
articles of incorporation, by-laws or other organizational documents of the
Borrower or any indenture, material agreement or other instrument to which it is
a party or by which any of its material properties may be bound or any
Governmental Approval relating to the Borrower, or (iii) result in, or require
the creation or imposition of, any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower other than Liens arising under the
Loan Documents.
 
 
15

--------------------------------------------------------------------------------


 
 
          (d)   Compliance with Law; Governmental Approvals; Other Consents and
Approvals.  The Borrower: (i) has all Governmental Approvals required by any
Applicable Law for the Borrower to own and operate the Property, each of which
is in full force and effect, (ii) is in compliance with each Governmental
Approval and Applicable Law applicable to the Borrower’s ownership and operation
of the Property, and (iii) except as set forth on Schedule 5.01(d), has obtained
all Governmental Approvals and other consents and approvals required or
necessary for the consummation of the transactions contemplated by the Loan
Documents.
 
          (e)   Tax Returns and Payments.  The Borrower has duly filed or caused
to be filed all material federal, state, local and other material tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all material federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable, except such taxes, assessments and
governmental charges or levies that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established on the books of the Borrower to the extent required by GAAP.  No
Governmental Authority has asserted any Lien or other claim against the Borrower
with respect to unpaid taxes which has not been discharged or resolved.  The
charges, accruals and reserves on the books of the Borrower in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower are in Borrower’s judgment adequate.
 
          (f)   Intentionally Omitted.
 
          (g)   Environmental Matters. Except for the matters set forth on
Schedule 5.01(g) hereto:

 
(i)           The Property does not contain, and to the Borrower’s Knowledge has
not previously contained, any Hazardous Materials in amounts or concentrations
which: (A) constitute or constituted a material violation of applicable
Environmental Laws, or (B) could reasonably be expected to give rise to
liability under applicable Environmental Laws;


(ii)           All operations conducted in connection with the Property are in
material compliance, and, to the Borrower’s Knowledge, have been in material
compliance, with all applicable Environmental Laws, and to the Borrower’s
Knowledge there is no contamination at, under or about the Property which
materially interferes with the continued operation of the Property or materially
impairs the fair saleable value thereof;


(iii)           Borrower has not received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
Hazardous Materials, or compliance with Environmental Laws relating to the
Property, nor to the Borrower’s Knowledge is there any reason to believe that
any such notice will be received or is being threatened;

 
16

--------------------------------------------------------------------------------


 
 
(iv)           To the Borrower’s Knowledge, (A) Hazardous Materials have not
been disposed at, or transported from the Property in any manner which would
give rise to liability under Environmental Laws, and (B) Hazardous Materials
have not been generated, treated, stored, or disposed of at, on or under any of
the Property in violation of, or in a manner that would give rise to liability
under, any applicable Environmental Laws;


(v)           No judicial proceedings or governmental or administrative action
is pending, or, to Borrower’s Knowledge, is threatened, under any Environmental
Law with respect to the Property to which the Borrower is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders outstanding under any Environmental Law
with respect to the Property; and


(vi)           To Borrower’s Knowledge, during the Borrower’s, or any of
Borrower’s Affiliates, period of ownership or occupancy, there has been no
release of Hazardous Materials at or from the Property, in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
Environmental Law.


(vii)           To Borrower’s Knowledge, there has been no release prior to the
Borrower’s ownership period of Hazardous Materials at or from the Property, in
violation of, or in a manner that could reasonably be expected to give rise to
liability under, any Environmental Law.


(viii)           To Borrower’s Knowledge, there has been no threat of release at
any time, of Hazardous Materials at or from the Property, in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
Environmental Law.
 
(h)           ERISA.  The Borrower and each ERISA Affiliate of it is in
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all employee benefit and
pension plans and no liability has been incurred by the Borrower or any such
ERISA Affiliate of the Borrower which remains unsatisfied for any taxes or
penalties with respect to any such employee benefit and pension plan.
 
(i)           Margin Stock.  The Borrower is not engaged principally or as one
of its activities in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as each such term is defined or used in
Regulation U of Federal Reserve Board).  No part of the proceeds of the Loan
will be used for purchasing or carrying margin stock or for any purpose which
violates the provisions of Regulation T, U or X of such Federal Reserve Board.
 
(j)           Government Regulation.  The Borrower is not an investment company
or a company controlled by an investment company (as each such term is defined
or used in the Investment Company Act of 1940, as amended), and the Borrower is
not, or after giving
 
 
17

--------------------------------------------------------------------------------


 
 
             effect to the Loan will not be, subject to regulation under any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.
 
 
(k)           Employee Relations.  There are no pending or, to the Borrower’s
Knowledge, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees.
 
(l)           Health and Safety; Zoning.
 

 
(i)
Borrower has obtained all necessary certificates, licenses and other approvals,
governmental and otherwise, necessary for the occupancy of the Property and the
operation of the Property and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.




 
(ii)
The Property and the present and contemplated use and occupancy thereof are in
full compliance with all applicable zoning ordinances, health and building
codes, land use laws, fire codes and other similar laws.




 
(iii)
The Property is served by all utilities required for the current or contemplated
use thereof.  Except as provided in the next sentence, all utility service is
provided by public utilities and the Property has accepted or is equipped to
accept such utility service.  The portions of the Property known and numbered as
14 International Drive, East Granby, Connecticut and 40 International Drive,
Windsor, Connecticut have drinking water supplied by wells located on such
properties.




 
(iv)
All public roads and streets necessary for service of, and access to, the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.




 
(v)
The Property is served by public water and sewer systems; however, as provided
in Section 5.01(l)(iii) above, drinking water at the 14 International Drive,
East Granby, Connecticut property and the 40 International Drive, Windsor,
Connecticut property is obtained from wells located on such properties.




 
(vi)
The Property is free from damage caused by fire or other casualty.




 
(vii)
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction of the Improvements (as defined in the Mortgage) have
been paid in full.




 
(viii)
Borrower has paid in full for, and is the owner of, all furnishings, fixtures
and equipment (other than tenants’ property) used in connection

 
 
18

--------------------------------------------------------------------------------


 
 
 
with the operation of the Property, free and clear of any and all security
interests, liens or encumbrances, except the lien and security interest created
hereby.

 

 
(ix)
All liquid and solid waste disposal, septic and sewer systems located on the
Property, if any, are in a good and safe condition and repair and in compliance
with all Applicable Laws.




 
(x)
No portion of the Improvements is located in an area identified by the Secretary
of Housing and Urban Development or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 3 of the Mortgage.



(m)           No Material Adverse Effect.  Since the date of the most recent
financial statements the Borrower has delivered to the Lender, there has been no
material adverse change in the properties, business, results of operations or
financial condition of the Borrower and no event has occurred or condition
arisen that would reasonably be expected to have a Material Adverse Effect
thereon.  The most recent financial statements the Borrower has delivered to the
Lender sets forth a complete and correct listing of all Debt and Guaranty
Obligations of the Borrower as of the date thereof.
 
(n)           Solvency.  The Borrower is and will remain Solvent.
 
(o)           Title to Properties.  The Borrower has valid and legal title to
all of the personal property and assets owned by it necessary to operate the
Property.
 
(p)           Liens.  The Collateral is not subject to any Lien, except
Permitted Liens.
 
(q)           Debt and Guaranty Obligations.  Except as set forth on Schedule
5.01(q), the Borrower is in material compliance with all of the terms of all of
its Debt and Guaranty Obligations that are to remain outstanding during any
portion of the term of the Loan, and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or an event of
default, on the part of the Borrower exists with respect to any such Debt and
Guaranty Obligation.
 
(r)           Litigation.  Except for matters set forth on Schedule 5.01(r),
there are no actions, suits or proceedings pending or, to the Borrower’s
Knowledge, threatened, against or in any other way adversely relating to or
affecting the Borrower, its operations or any of its properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which would reasonably be expected to have a Material Adverse Effect.
 
(s)           Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.
 
 
19

--------------------------------------------------------------------------------


 
 
(t)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial forecasts)
produced by or on behalf of the Borrower and furnished to the Lender were, at
the time the same were so furnished, complete and correct in all material
respects.  The documents, including any financial statements, furnished or
written statements made to the Lender by the Borrower on or prior to the date
hereof in connection with the negotiation, preparation or execution of this
Agreement or any of the Loan Documents, taken together, do not and will not
contain any untrue statement of a fact material to the creditworthiness of the
Borrower or omit to state a fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which they
were made, all except as otherwise qualified herein or therein.  The Borrower is
not aware of any facts which it has not disclosed in writing to the Lender
having a Material Adverse Effect (other than general economic conditions), or
insofar as any Borrower can now foresee, would have a Material Adverse Effect.
 
(u)           Fees and Commissions.  Borrower does not owe any brokerage or
similar fees or commissions in connection with obtaining the Loan, except (i)
those paid directly to the Lender and (ii) a broker commission payable to CBRE
Capital Markets for which Borrower is solely responsible.
 
(v)           Foreign Assets Control Regulations.  Neither the borrowing by
Borrower nor the use of the proceeds thereof will violate the Foreign Assets
Control Regulations, the Foreign Funds Control Regulations, the Transactions
Control Regulations, the Cuban Assets Control Regulations, the Iranian Assets
Control Regulations or any other transaction or asset control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended).

 
(w)           Anti-Terrorism Laws.
 
(i) Borrower is not in violation of any laws or regulations relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”) and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii) Borrower is not a Prohibited Person.  A “Prohibited Person” is any of the
following:

 
(a) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 
(b) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
 
20

--------------------------------------------------------------------------------


 
 
(c) a person or entity with whom any bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(d) a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(e) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
 
(iii) To the Borrower’s Knowledge, Borrower (1) has not conducted any business
or engaged in making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (2) has not dealt in, or
otherwise engaged in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, and (3) has not engaged in or
conspired to engage in any transaction that evaded or avoided, or had the
purpose of evading or avoiding, or attempted to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
    Section 5.02.   Representations Relating to Collateral.  With respect to the
Collateral, the Borrower represents, warrants and covenants that:
 
                        (a)           Borrower is the sole owner, free and clear
of all liens, claims, security interests and encumbrances, except for Permitted
Liens, and Borrower is fully authorized to sell, transfer, pledge and/or grant a
security interest in each and every item of Collateral;
 
                        (b)           To the Borrower’s Knowledge, none of the
transactions underlying or giving rise to the Collateral violate any applicable
state or federal laws or regulations, and all documents relating to the
Collateral are legally enforceable in accordance with their terms.  The failure
of any Collateral to fully comply with the provisions of this Section shall not
affect, terminate, modify or otherwise limit the Lender’s lien or security
interest in the Collateral.  The Borrower shall immediately notify the Lender of
the failure of any Collateral to fully comply with the provisions of this
Section.
 
    Section 5.03.   Survival of Representations and Warranties, etc.  All
representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate delivered pursuant
to this Agreement, or in any of the Loan Documents (including any such
representation or warranty made in, or in connection with, any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement:  (i)
shall be made or deemed to be made at and as of the date hereof, (ii) survive
the closing of the Loan and shall not be waived by the execution and delivery of
this Agreement, any investigation made by or on behalf of the Lender or the
making of the Loan hereunder, and (iii) shall be
 
 
21

--------------------------------------------------------------------------------


 
 
made or deemed to be made at and as of the date of each request to the Lender
for a Future Tranche.

 
ARTICLE VI
FINANCIAL INFORMATION AND NOTICES
 
    Section 6.01.   Financial Statements. Until all the Obligations have been
paid and satisfied in full, unless consent has been obtained in the manner set
forth in Section 11.09 hereof, Borrower will furnish or cause to be furnished to
the Lender annually (i) within ninety (90) days after the close of each Fiscal
Year of Borrower that ends during the life of the Loan, financial reports with
respect to the Property showing the annual rent roll, profit and loss
statements, other income, and the detailed operating expenses of the Property
prepared and certified by the Borrower, all in accordance with GAAP and in such
detail as the Lender may reasonably require; (ii) within ten (10) days upon the
Borrower’s filing of Form 10-K with the Securities and Exchange Commission
(“SEC”), audited financial statements of the Borrower; (iii) financial
statements of all tenants at the Property required to provide same under the
terms of its lease within thirty (30) days of Borrower’s receipt of the same;
and (iv) such other financial information in such detail as the Lender may
reasonably require within a reasonable period of time following the Lender’s
request for same, but no longer than thirty (30) days after such
request.  Notwithstanding the foregoing, for so long as the Borrower is a
publicly traded company and is required to file its financial statements
annually with the SEC, the financial reports required under (ii) above shall be
satisfied by the Borrower’s filing of the Form 10-K and the Borrower’s delivery
of a copy of the same to the Lender.
 
    Section 6.02.   Intentionally Omitted.
 
    Section 6.03.   Notice of Litigation and Other Matters.  Promptly (but in no
event later than five (5) days after Borrower obtains knowledge
thereof) Borrower shall provide Lender with written notice of:  (a) the
commencement of all proceedings and investigations, including those by or before
any Governmental Authority, and all actions and proceedings in any court or
before any arbitrator against or involving the Borrower or the Property or any
other Collateral, which would reasonably be expected to have a Material Adverse
Effect; (b) any notice of any violation received by the Borrower from any
Governmental Authority with respect to the Property or the Collateral including
any notice of violation of Environmental Laws; (c) any labor controversy that
has resulted in, or threatens to result in, a strike or other work stoppage
against the Borrower which would reasonably be expected to have a Material
Adverse Effect; (d) any attachment, judgment, lien, levy or order exceeding (1)
$250,000 that has been assessed against the Borrower or (2) $100,000 that has
been assessed against the Collateral, in either case excluding judgments that
are fully covered by insurance; (e) any Default or Event of Default by which the
Borrower, the Property or the Collateral may be bound; and (f) any Collateral is
(i) materially damaged or destroyed, or suffers any other material loss, or (ii)
is condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such asset or property for the purpose to which such property was
used immediately prior to such condemnation, confiscation or taking, by exercise
of the powers of condemnation or eminent domain or otherwise, and in either case
the amount of
 
 
22

--------------------------------------------------------------------------------


 
 
the damage, destruction, loss or diminution in value of the Collateral not
covered by insurance equals or exceeds $250,000 (collectively, a “Casualty
Loss”).
 
    Section 6.04.   Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Lender (other than financial forecasts and information prepared by third
parties and required to be delivered to the Lender by this Agreement) whether
pursuant to this Article VI or any other provision of this Agreement, or any of
the Loan Documents, shall be, at the time the same is so furnished, complete and
correct in all material respects.
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS


Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner provided for in Section 11.09, the
Borrower covenants and agrees as follows:
 
    Section 7.01.   Preservation of Existence and Related Matters.  Borrower
shall preserve and maintain its separate existence, form, jurisdiction of
organization and tax status, and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction where the
nature and scope of its activities require it to so qualify under Applicable Law
except where the failure to be qualified would not reasonably be expected to
have a Material Adverse Effect.
 
    Section 7.02.   Maintenance of Property; Operation of Property.  In addition
to the requirements of any of the Loan Documents, protect and preserve all
properties useful in and material to the Collateral, maintain in good working
order and condition (subject to ordinary wear and tear) all of the Collateral
and from time to time make or cause to be made all renewals, replacements and
additions to the Collateral.
 
    Section 7.03.   Insurance.  Borrower shall keep the Collateral insured with
no less than the following coverages:  (i) Fire and extended coverage insurance
including vandalism and malicious mischief, broadened to the so-called “All Risk
of Physical Loss” coverage basis, in an amount, after application of any
deductibles acceptable to the Lender, of not less than one hundred percent
(100%) of the full replacement value of the insured property (both real and
personal, including fixtures and equipment) at the time of issuance of such
policy or policies and at each renewal date thereof, exclusive of land,
excavations, foundations and other items normally excluded from the such
policies; (ii) loss of rent insurance in an amount not less than the aggregate
rental value of the Property for a period of one (1) year if available, or
business interruption insurance in an amount acceptable to the Lender, as the
case may be; (iii) public liability insurance in an amount not less than
$1,000,000.00 and workman’s compensation insurance (if applicable); and (iv)
flood insurance, if any of the improvements on the Property are located in an
area designated as a special flood hazard area by the Director of the Federal
Emergency Management Agency, naming the Lender as an additional insured
party.  If no flood insurance is to be provided, Borrower shall provide Lender
with evidence satisfactory to Lender from a licensed surveyor or engineer that
the
 
 
23

--------------------------------------------------------------------------------


 
 
Property is not in an area of special flood hazard.  All insurance policies (i)
shall be in the form and substance, for amounts and in companies “A” rated and
reasonably acceptable to the Lender, with annual premiums prepaid by the
Borrower, (ii) shall with respect to casualty insurance contain non-contributory
standard mortgagee and lender’s loss payable clauses (as Lender may require)
effective as of the date hereof, providing for any loss payable thereunder to be
paid to the Lender, (iii) shall, with respect to liability insurance, name
Lender as an additional insured, and (iv) shall provide that the policy may not
be canceled without thirty (30) days prior written notice to the Lender, and
certificates of insurance with respect to all insurance to be maintained by
Borrower hereunder and shall be deposited with the Lender throughout the life of
the Loan.  All policies and endorsements shall be endorsed as follows:  People’s
United Bank/its successors and assigns as their interests may appear, One
Financial Plaza, Hartford, Connecticut 06103, Attention: Commercial Lending
Department.  All notices required to be sent to Lender shall be sent by
registered mail, postage prepaid, to the address above set forth.
 
    Section 7.04.   Accounting Methods and Financial Records.  Borrower shall
maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.
 
    Section 7.05.   Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform within applicable grace periods (a) all taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
property and that would reasonably be expected to have a Material Adverse
Effect, and (b) all other indebtedness, obligations and liabilities that would
reasonably be expected to have a Material Adverse Effect in accordance with
customary trade practices; provided, that the Borrower may contest any item
described in clause (a) or (b) of this Section 7.05 in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
 
    Section 7.06.   Compliance With Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws relating to the ownership and operation of
the Property and maintain in full force and effect all Governmental Approvals
with respect to the Property in each case where failure would reasonably be
expected to have a Material Adverse Effect.
 
    Section 7.07.    Environmental Laws.  In addition to and without limiting
the generality of Section 7.06 with respect to the Property, Borrower shall (a)
comply with all applicable Environmental Laws; (b) obtain and comply with any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under applicable Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding such
Environmental Laws, except orders and directives that are being challenged in
good faith; and (d) defend, indemnify and hold harmless the Lender, and its
Subsidiaries, Affiliates,
 
 
24

--------------------------------------------------------------------------------


 
 
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials at the
Property, or the violation of, noncompliance with or liability under any
Environmental Laws applicable to the Property or the Borrower, or any orders,
requirements or demands of Governmental Authorities related thereto, including
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the negligence or willful misconduct
of the party seeking indemnification therefor.
 
    Section 7.08.   Compliance with ERISA.  In addition to and without limiting
the generality of Section 7.06, Borrower shall comply with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit and pension plans maintained by Borrower
and any Affiliate of Borrower.
 
    Section 7.09.   Visits and Inspections.  Borrower shall permit
representatives of the Lender or its designated agents, from time to time, and
upon reasonable prior notice, not more frequently than once per Fiscal Year
(unless a Default or Event of Default shall have occurred) and during Borrower’s
regular business hours without disruption to Borrower’s business or to any
tenants at the Property, to: (a) visit and inspect the Property (including the
performance of field audits); (b) inspect, audit and make extracts from
Borrower’s books, records and files relating to the Property, including
management letters prepared by independent accountants; and (c) discuss with
Borrower’s principal officers and its independent accountants, the operation of
the Property by the Borrower.  Borrower shall not be responsible for the cost of
any field examinations unless the same are conducted during the continuance of
an Event of Default in which event, the Borrower shall reimburse the Lender for
the conduct of any field examinations at Lender’s then current per diem rates
plus expenses.
 
    Section 7.10.   Appraisals.  From time to time, Borrower shall permit the
Lender to obtain additional appraisals of all or any portion of the Property,
and if an appraisal is required by law, is made to ascertain the value of the
Property upon considering a loan extension, or is commissioned following an
Event of Default, then Borrower shall pay to the Lender within ten (10) business
days of demand all costs of such appraisal.  Appraisals shall be the property of
the Lender and, except for appraisals performed in connection with the
Borrower’s request for a Future Tranche or an extension of the Loan (in each
such case Lender shall provide copies of such appraisals to Borrower provided
the Borrower signs the Lender’s then standard non-disclosure and non-reliance
agreement), the Lender will have no obligation to disclose the content of any
appraisals to any person or entity, including the Borrower.

    Section 7.11.   Operating Account.  Throughout the term of the Loan, the
Borrower shall maintain an Operating Account in the name of the Borrower at the
Lender into which Borrower shall deposit all advances under the Loan (including
all Tranches), all proceeds of sale from the sale of portions of the Property
and all other income and profits derived from the Property.  Without limiting
the generality of the foregoing, Borrower shall deposit or cause to be deposited
directly into said account all income and profits derived or received
 
 
25

--------------------------------------------------------------------------------


 
 
from the operation of the Property, including, without limitation, all rents and
incomes received under any lease or rental agreement for all or a portion of the
Property, including, without limitation, all monies actually paid under the
Master Lease.  The Borrower hereby grants to the Lender a lien and right of
set-off against the Operating Account and the Master Lease Reserve Account (as
hereinafter defined).  During the continuance of an Event of Default, the Lender
may apply or set-off such deposits or other sums then present or in transit to
the Operating Account and/or the Master Lease Reserve Account against the unpaid
principal balance, accrued interest and other amounts due in connection with the
Loan without prior resort to any security therefor.
 
    Section 7.12.   Further Assurances.  Borrower shall make, execute and
deliver all such additional and further acts, things, deeds and instruments as
the Lender may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Lender its rights
under this Agreement, the Note and the other Loan Documents.


    Section 7.13.   Principal Office.  Borrower shall not change its principal
executive offices from the address first set forth above, change its name, or
change the location of the Collateral or the books and records related thereto
without giving the Lender thirty (30) days’ advance notice and in the event of
such change taking all such actions requested by the Lender to ensure the
continued perfection of its security interest.  In addition, Borrower shall not
remove any Collateral from the States in which the Borrower is located.
 
    Section 7.14.   Intentionally Omitted.


    Section 7.15.   Master Lease.  The Borrower shall not amend, modify or
terminate and shall maintain those two (2) certain master leases by and between
the Borrower, as landlord, and Tradeport Development IV, LLC, a wholly owned
Subsidiary of the Borrower, as master tenant (collectively, the “Master Lease”)
of the entire Property in full force and effect until the earlier of (i) the
Maturity Date; or (ii) such time as the Lender grants Borrower’s request for
Lender’s consent to release and terminate the Master Lease (the “Master Lease
Release Request”).  The Lender’s consent to a Master Lease Release Request shall
be subject to the satisfaction of the following conditions: (1) the Property is
at least ninety percent (90%) occupied by third party tenants not affiliated
with the Borrower and such tenants have commenced occupancy under their
respective leases and commenced paying rent pursuant to leases permitted
pursuant to, or otherwise approved by, the Lender in accordance with the
Collateral Assignment; (2) the Borrower has provided the Lender with a current
financial statement in accordance with Section 6.01(i) above, (3) the Borrower
has provided financial statements confirming that the projected property
operations at the Property (without taking into consideration the Master Lease)
demonstrate an income which will result in amount equal to or greater than the
Debt Service Coverage Ratio for a full twelve (12) calendar month period with
the prospective year’s net operating income and debt service under the Loan, all
as determined by the Lender in its reasonable discretion; (4) no Event of
Default has occurred or is continuing; (5) there exists no fact or condition
which with the passage of time or giving of notice, or both, would constitute an
Event of Default hereunder or under the Loan Documents; and (6) the Borrower has
satisfied the Master Lease Reserve (as hereinafter defined). Upon Borrower’s
satisfaction
 
 
26

--------------------------------------------------------------------------------


 
 
of the foregoing conditions, Lender will approve Borrower’s Master Lease Release
Request in writing whereupon the Master Lease shall be terminated and of no
further force or effect.


    Section 7.16.   Compliance with Anti-Terrorism Laws.  Borrower shall not (1)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (2) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Lender any certification or other evidence requested from time to
time by the Lender in its reasonable discretion, confirming Borrower’s
compliance herewith).


ARTICLE VIII
 
FINANCIAL COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof:
 
    Section 8.01.   Debt Service Coverage Ratio.  As of each Fiscal Year end of
the Borrower during the term of the Loan, the Property must maintain a debt
service coverage ratio (the “Debt Service Coverage Ratio”) of not less than 1.30
to 1, to be determined by Lender in its reasonable discretion, based upon the
net operating income from the Property (calculated as if all rent under the
Master Lease was being paid unless the Master Lease has been terminated in
accordance with Section 7.15) compared to total debt service under the Loan for
such period.
 
    Section 8.02.   Intentionally Omitted.
 
    Section 8.03.   Master Lease Reserve.


                      (a)           As a condition precedent to the
effectiveness of the Lender’s consent to the Borrower’s Master Lease Release
Request, the Borrower shall deposit the sum of Three Hundred Thousand and 00/100
Dollars ($300,000.00) (the “Master Lease Reserve Deposit”) with the Lender into
a restricted interest bearing account at the Lender (the “Master Lease Reserve
Account”).  The Master Lease Reserve Deposit and all monies deposited or held in
the Master Lease Reserve Account shall not constitute a trust fund and may be
commingled with other escrow monies held by Lender.  The Borrower shall have no
ability to withdraw any sums from the Master Lease Reserve Account except for
such disbursements as are authorized to be made by the Lender as set forth
herein.  Borrower shall execute and deliver to Lender a Pledge Agreement in the
form attached hereto as Schedule B whereby the Borrower shall, inter alia,
pledge, assign and grant a security interest to Lender, as additional security
for the Loan, all of Borrower’s right, title and interest in and to the Master
Lease Reserve Account, the funds contained therein and all interest earned or
accrued thereon, if any.  Upon the occurrence of an Event of Default hereunder
or under any other Loan Documents, Lender may apply any sums then present in the
Master Lease Reserve Account to the payment of the Loan in any order in its sole
 
 
27

--------------------------------------------------------------------------------


 
 
discretion.  Except as set forth herein, the Lender shall retain the Master
Lease Reserve (as hereinafter defined) in the Master Lease Reserve Account.  The
Lender shall disburse the funds from the Master Lease Reserve Account subject to
the terms of Section 8.03(b) below, to fund or reimburse the Borrower for the
Leasing Costs upon presentation of an invoice or paid receipt.  The Lender shall
have no obligation to make any disbursements from the Master Lease Reserve
Account during the continuance of any Event of Default, or if any event or
condition then exists that but for the giving of notice or the passage of time,
or both, would constitute an Event of Default.  Borrower shall pay all Leasing
Costs out of its own funds (not including any advances from the Loan) during any
period in which the Lender is not obligated to release funds from the Master
Lease Reserve Account as hereinbefore provided.


           Notwithstanding anything contained herein to the contrary, in the
event that the Borrower is eligible for, and the Lender does make, a
disbursement from the Master Lease Reserve Account, the Borrower shall make
monthly deposits into the Master Lease Reserve Account (each a “Subsequent
Master Lease Reserve Deposit” and collectively with the Master Lease Reserve
Deposit, the “Master Lease Reserve”) in an amount equal to the lesser of Twenty
Thousand and 00/100 Dollars ($20,000.00) or the amount required to restore the
Master Lease Reserve to Three Hundred Thousand and 00/100 Dollars
($300,000.00).  Such Subsequent Master Lease Reserve Deposits shall be payable
on the first month following any disbursement from the Master Lease Reserve
Account and continuing monthly thereafter as and when payments of principal and
interest are due under the Note until the balance in the Master Lease Reserve
Account is equal to Three Hundred Thousand and 00/100 Dollars ($300,000.00).


                      (b)           All disbursements from the Master Lease
Reserve Account shall be subject to the following additional conditions:
 
          (i)           Upon ten (10) days prior written request from Borrower
and satisfaction of the requirements set forth in herein, Lender shall disburse
amounts from the Master Lease Reserve Account to reimburse Borrower for the
actual Leasing Costs incurred.  Each request for disbursement from the Master
Lease Reserve Account shall be on a form provided or approved by Lender and
shall be submitted to the Lender together with such invoices, receipts or other
information and additional documentation as Lender may require, in form and
substance reasonably satisfactory to Lender.
 
          (ii)           Lender shall have no obligation to make any advance if
there exists an Event of Default, or any condition, circumstance or occurrence
which but for the giving of notice or passage of time would constitute an Event
of Default or Borrower is in default under any lease, contract or obligation
affecting the Property.
 
          (iii)           Notwithstanding anything contained herein to the
contrary, Borrower shall not make a request for disbursement from the Master
Lease Reserve Account more frequently than once in any calendar month.

 
28

--------------------------------------------------------------------------------


 
 
                      (c)           Notwithstanding anything contained herein to
the contrary, provided (i) no Event of Default has occurred and is continuing;
(ii) there exists no fact or condition which with the passage of time or giving
of notice, or both, would constitute an Event of Default under the Loan
Documents; and (iii) the balance in the Master Lease Reserve Account is not less
than Three Hundred Thousand and 00/100 Dollars ($300,000.00), the Lender shall
release all interest earned or accrued on sums held or maintained in the Master
Lease Reserve Account to Borrower upon the Borrower’s written request to be made
not more frequently than once per calendar quarter.


ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof, the
Borrower shall not:
 
    Section 9.01.   Limitations on Debt.  Create, incur, assume or suffer to
exist any Debt secured by the Collateral except:
 
        (a)               the Obligations;
 
        (b)               Debt incurred in connection with the Interest Rate
Protection Agreement;
 
        (c)               purchase money Debt and Capital Leases for equipment
secured solely by such equipment, and other Debt secured by Permitted Liens.
   
    Section 9.02.   Limitations on Guaranty Obligations.  Create, incur, assume
or suffer to exist any Guaranty Obligations secured by or encumbering the
Collateral.
 
    Section 9.03.   Limitations on Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to the Collateral, whether now owned or
hereafter acquired, except the following (“Permitted Liens”):
 
        (a)           Liens for taxes, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA or Environmental Laws) not yet due or as to which the period of grace,
if any, related thereto has not expired or which are being contested by the
Borrower in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Borrower to the extent
required by GAAP;
 
        (b)           the claims of materialmen or mechanics or lessors for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which are being contested by the Borrower in good faith and by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower to the extent required by GAAP;
 
        (c)           Liens consisting of deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers’
 
 
29

--------------------------------------------------------------------------------


 
 
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;
 
        (d)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of the Collateral or impair the use thereof
in the ordinary conduct of business;
 
        (e)           Liens of the Lender;
 
        (f)           Liens described on Schedule 9.03(f);
 
        (h)           normal and customary rights of setoff with respect to
deposits of cash in favor of banks or other depository institutions.
 
    Section 9.04.   Intentionally Omitted.
 
    Section 9.05.   Limitations on Mergers and Liquidation.  Merge, consolidate
or enter into any similar combination with any other Person (unless the Borrower
shall be the surviving entity, provided Borrower has given Lender reasonable
advance notice thereof and such merger or consolidation is not reasonably
expected to result in a Material Adverse Effect) or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution).
 
    Section 9.06.   Limitations on Sale of Collateral.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of the Collateral, whether now
owned or hereafter acquired except:
 
        (a)           the sale, transfer, lease or other disposition of
machinery, parts, equipment and other assets no longer used in the operation of
the Property, so long as the net proceeds therefrom are used to repair or
replace damaged property or to purchase or otherwise acquire new assets or
property;
 
        (b)           leases or licenses of real, personal or intangible
property in the ordinary course of business, subject to the Collateral
Assignment; and
 
        (c)           the settlement, discount or compromise of receivables
which constitute part of the Collateral in the ordinary course of business in
connection with the collection thereof.
 
    Section 9.07.   Intentionally Omitted.
 
    Section 9.08.   Intentionally Omitted.
 
    Section 9.09.   Intentionally Omitted.
 
 
30

--------------------------------------------------------------------------------


 
 
    Section 9.10.   Certain Accounting Changes.  Change its Fiscal Year
end without prior notice to Lender, or make any change in its accounting
treatment and reporting practices except as required or permitted by GAAP.
 
    Section 9.11.   Intentionally Omitted.


    Section 9.12.   Transfer of Property.  A sale, conveyance, or transfer,
whether voluntary, by operation of law or otherwise, of all or any portion of,
or interest in, all or any portion of the Property or the placing of any
mortgage, lien or other encumbrance on the Property without prior written
consent of the Lender in each case.  Notwithstanding the foregoing, the Borrower
shall have the right to obtain a partial release (“Partial Release”) of any
entire parcel comprising a portion of the Property (the “Release Property”) from
the Mortgage and Loan Documents only upon satisfaction of the conditions set
forth below:
 
        (a)           Borrower must provide not less than thirty (30) days, but
not more than one hundred twenty (120) days, prior written notice to Lender
requesting a Partial Release and identifying the Release Property and date upon
which it desires to have the Release Property released (“Partial Release Date”).
 
        (b)           No Event of Default shall have occurred and be continuing
at the time Borrower requests a Partial Release or on the Partial Release Date.
 
        (c)           The Lender shall order, at the Borrower’s sole cost and
expense, an appraisal of each Property, including, but not limited to, the
portion of the Property which is to be the Release Property.
 
        (d)           As of the Partial Release Date, and, after giving effect
to the Partial Release to occur on such date, the Debt Service Coverage Ratio
for the remaining Property not released from the Mortgage shall be not less than
1.30 to 1 as determined by Lender in its reasonable discretion.
 
        (e)           As of the Partial Release Date, and after giving effect to
the Partial Release to occur on such date, the loan to value ratio for the
remaining Property equals no more than seventy percent (70%), as determined by
Lender in its reasonable discretion.
 
        (f)           Borrower shall have delivered to Lender forms of all
documents necessary to release the Release Property from the liens created by
the Mortgage and the other Loan Documents, each in appropriate form required by
Applicable Law and otherwise satisfactory to Lender and its counsel in all
respects together with the Release Fee which shall be applied in reduction of
the then outstanding principal balance of the Loan and the applicable Prepayment
Fee.  As used herein, the term “Release Fee” shall mean one hundred twenty
percent (120%) of the portion of the Loan attributed by the Lender to the
Release Property.  The allocated portion of the Loan with respect to each entire
parcel constituting a portion of the Property shall be determined by the Lender
based upon the Lender’s review and approval, prior to the Partial Release Date,
of the appraisal reports ordered by the Lender in accordance with subparagraph
(c) above.
 
 
31

--------------------------------------------------------------------------------


 
 
        (g)           Borrower shall have delivered a certificate from an
officer of the Borrower certifying that the requirements set forth above have
been satisfied in all material respects.
 
        (h)           Borrower has paid all amounts then due and unpaid under
the Loan Documents through (and including) amounts due on the Release Date and
in connection with the Partial Release.
 
        (i)           Lender shall have received a copy of a deed conveying all
of the Borrower’s right, title and interest in and to the Release Property to an
entity other than Borrower and a letter from Borrower countersigned by a title
insurance company acknowledging receipt of such deed and agreeing to record such
deed in the real estate records of the appropriate recording office in which the
Release Property is located.
 
        (j)           Borrower agrees to pay all of Lender’s expenses incurred
in connection with reviewing and documenting such Partial Release, which amounts
must be paid by Borrower whether or not the proposed Partial Release is approved
or executed.  Upon Borrower’s failure to pay such amounts, and in addition to
Lender’s remedies for Borrower’s failure to perform, the unpaid amounts shall be
added to principal, shall bear interest at the Default Rate (as defined in the
Note) until paid in full and payment of such amounts shall be secured by the
Mortgage and the other Collateral.
 
        (k)           Notwithstanding anything contained herein to the contrary,
no Partial Release granted by Lender shall, in any way, impair or affect the
lien or priority of the Mortgage relating to the portion of the Property not
included in the Partial Release or improve the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by Lender for such Partial Release.  The Mortgage shall continue as a
lien and security interest on the portion of the Property not included in a
Partial Release.


ARTICLE X
DEFAULT AND REMEDIES
 
    Section 10.01.   Events of Default.  Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
        (a)   Default in Payment Obligations.  Borrower shall fail to pay any
principal, interest, or both, whether by acceleration, maturity or otherwise, of
the Loan when due in accordance with the terms of the Note and the continuation
of such failure beyond any applicable grace period provided therein.
 
        (b)   Misrepresentation.  Any representation or warranty made by the
Borrower under this Agreement, any Loan Document or any amendment hereto or
thereto (except those representations and warranties made as of a date certain
and representations and warranties which are no longer true and correct because
of the consummation of a
 
 
32

--------------------------------------------------------------------------------


 
 
transaction permitted hereunder or consented to by the Lender) shall at any time
prove to have been incorrect in any material respect when made.
 
        (c)   Default in Performance of Other Covenants and Conditions.  There
shall be a default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for otherwise in this Section 10.01) or any other Loan Document and
such default shall continue for a period of thirty (30) days after notice from
Lender and expiration of any cure period as provided therein provided , however,
that if (i) the curing of such failure cannot be accomplished with due diligence
within said period; (ii) granting an additional period of time within which to
cure such failure would not (I) result in any material impairment of the
Collateral, or any portion thereof, or the Lender’s lien thereon or (II) have a
Material Adverse Effect; and (iii) the Borrower commences to cure such failure
promptly upon learning thereof and thereafter diligently and continuously
prosecutes the cure of such failure, then such period shall be extended for such
time as shall be reasonably necessary to cure such failure; provided further,
however, such extended cure period shall not be applicable to any failure which
can be cured by the payment of money.
 
        (d)   Interest Rate Protection Agreement.  Any default shall occur
pursuant to the Interest Rate Protection Agreement which shall continue beyond
any applicable cure period, including without limitation, if any termination
payment shall be due by Borrower under the Interest Rate Protection Agreement
and such amount is not paid when due and following the expiration of any
applicable cure period.
 
        (e)   Material Adverse Effect.  A Material Adverse Effect shall occur.
 
        (f)   Voluntary Bankruptcy Proceeding.  The Borrower shall (i) commence
a voluntary case or file a petition under any Debtor Relief Law, (ii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Law, (iii) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (iv) admit in writing its inability to pay its debts as they become
due, (v) make a general assignment for the benefit of creditors, or (vi) take
any corporate action for the purpose of authorizing any of the foregoing.
 
        (g)   Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or the Master Tenant in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Law, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
the Borrower for all or any substantial part of its assets, domestic or foreign,
and such case or proceeding shall continue without dismissal or stay for a
period of ninety (90) consecutive days, or an order granting the relief
requested in such case or proceeding (including an order for relief under any
Debtor Relief Law) shall be entered.
 
        (h)   Failure of Agreements.  This Agreement or any other Loan Document
shall, for any reason (excluding the actions of the Lender), cease to be in full
force and
 
 
33

--------------------------------------------------------------------------------


 
 
effect (other than pursuant to the terms hereof or thereof) or cease to be valid
and binding on the Borrower thereto, or the Borrower shall so assert in writing,
or any Security Document shall for any reason (excluding the actions of the
Lender) cease to create a valid and perfected first priority Lien on, or
security interest in, a material portion of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
 
        (i)   Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments not fully covered by insurance
to exceed $250,000 shall be entered against the Borrower by any court and such
judgment or order shall continue without discharge, stay, proper appeal or
posting of an appropriate bond for a period of ninety (90) days.
 
        (j)   Post Closing Items.  The Borrower shall fail to deliver or satisfy
any of the post closing items set forth on Schedule 10.01(k) hereof within the
time periods set forth on such Schedule 10.01(k).
 
    Section 10.02.   Remedies.  Upon the occurrence and continuation of an Event
of Default (after taking into account any applicable period of notice, grace or
cure), the Lender may by notice to Borrower:
 
  (a)   Acceleration.  Declare the principal of, and interest on, the Loan and
the Note at the time outstanding and all other amounts owed to the Lender under
this Agreement or any of the other Loan Documents and all other Obligations to
be forthwith due and payable, whereupon all of the foregoing shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, that upon the occurrence
of an Event of Default specified in Sections 10.01(g) or 10.01(h), all
Obligations shall automatically become due and payable.
 
  (b)   Rights of Collection.  Exercise all of the Lender’s other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.
 
                                  (c)   Receiver.  Without limiting, and in
addition to, any other rights, options and remedies the Lender has under the
Loan Documents, the UCC, at law or in equity, upon the occurrence and
continuation of an Event of Default under Section 10.01(a), Section 10.1(g) or
Section 10.1(h) and the acceleration of the Loan pursuant to Section 10.02 as a
result thereof, the Lender shall have the right to apply for and have a receiver
appointed by a court of competent jurisdiction in any action taken by the Lender
to enforce its rights and remedies in order to manage, protect, preserve, sell
or dispose the Collateral and continue the operation of the Property and to
collect all revenues and profits thereof and apply the same to the payment of
all expenses and other charges of such receivership including the compensation
of the receiver and to the payments as aforesaid until a sale or other
disposition of such Collateral shall be finally made and consummated.  THE
BORROWER HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR
OTHERWISE CONTEST THE APPOINTMENT OF RECEIVER AS
 
 
34

--------------------------------------------------------------------------------


 
 
PROVIDED ABOVE.  BORROWER (I) GRANTS SUCH WAIVER AND CONSENT KNOWINGLY AFTER
HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL, (II) ACKNOWLEDGES THAT
(A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED FOR THE FOREGOING
PURPOSES IS CONSIDERED ESSENTIAL BY THE LENDER IN CONNECTION WITH THE
ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER THE
FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING THE LENDER TO MAKE THE
LOAN; AND (III) AGREE TO ENTER INTO ANY AND ALL STIPULATIONS IN ANY LEGAL
ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE FOREGOING AND
TO COOPERATE FULLY WITH THE LENDER IN CONNECTION WITH THE ASSUMPTION AND
EXERCISE OF CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF THE PROPERTY.


    Section 10.03.   Allocation of Payments After Exercise of Remedies.  The
Lender shall have the right to accept any payments made with respect to the Loan
following acceleration thereof, regardless of whether the Borrower have received
notice of such acceleration.  Such payment shall not cure any Event of Default,
except that any default interest rate imposed shall be removed, unless and until
all Obligations of the Borrower to the Lender are paid in full.  The Lender’s
acceptance of such payment shall not constitute a waiver of any right of the
Lender nor shall acceptance of such payment constitute an agreement by the
Lender to forbear from seeking collection of the Loan.
 
    Section 10.04.   Rights and Remedies Cumulative; Non-Waiver, etc.  The
enumeration of the rights and remedies of the Lender set forth in this Agreement
is not intended to be exhaustive, and the exercise by the Lender of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the Loan Documents or that may now or hereafter exist
in law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Lender in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.  No course of dealing between the Borrower, the
Lender or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.
 
    Section 10.05.   Power of Attorney.  For the purposes of carrying out the
provisions and exercising the rights, remedies, powers and privileges granted by
or referred to in this Section 10.05, the Borrower hereby irrevocably
constitutes and appoints the Lender its true and lawful attorney-in-fact, with
full power of substitution, to execute, acknowledge and deliver any instruments
and do and perform any acts which are referred to in this Section 10.05, in the
name and on behalf of the Borrower provided, however, the foregoing power of
attorney shall be exercisable by the Lender only during the continuance
 
 
35

--------------------------------------------------------------------------------


 

of an Event of Default.  The power vested in such attorney-in-fact is, and shall
be deemed to be, coupled with an interest and irrevocable.

 
ARTICLE XI
MISCELLANEOUS


    Section 11.01.    Notices.  Unless otherwise specified herein, all notices
hereunder (“Notice”) to any party hereto shall be in writing and shall be given
(a) by certified mail, return receipt requested, or (b) by nationally recognized
overnight courier (e.g., UPS or Federal Express), or (c) by electronic facsimile
transmission (with confirmation of successful transmission) or by electronic
mail (provided, however, that if a notice is given by facsimile or electronic
mail, a copy of such notice shall also be delivered by one of the other delivery
methods set forth in clauses (a), and (b) above), in each case addressed to such
party at its address indicated below:


(a)           If to the Borrower:
 
Frederick M. Danziger
Griffin Land & Nurseries, Inc.
One Rockefeller Plaza
Suite 2301
New York, NY 10020
Facsimile No.:  (212) 218-7910
E-mail: mike.danziger@grifland.com


And


Anthony Galici
Griffin Land & Nurseries, Inc.
90 Salmon Brook Street
Granby, CT 06035
Facsimile: (860) 653-1625
E-mail:  agalici@insy.com


With a copy, to:


Thomas M. Daniells, Esq.
Murtha Cullina LLP
CityPlace, 185 Asylum Street
Hartford, CT  06103
Facsimile No.: (860) 240-6150
E-mail:  Tdaniells@murthalaw.com
 
 
36

--------------------------------------------------------------------------------


 
 
(b)           If to the Lender:


People’s United Bank
One Financial Plaza
Hartford, Connecticut  06103
Attention: Sean Kenny
Facsimile No.: (860) 280-2690
E-Mail: Sean.Kenny@peoples.com


With a copy to:


John J. Kindl, Esquire
Pullman & Comley, LLC
90 State House Square
Hartford, Connecticut  06103
Facsimile No.: (860) 424-4370
E-Mail: JKindl@pullcom.com


or to any other address specified by such party in writing.  All such notices,
requests, demands and other communication shall be deemed given upon the earlier
of (i) receipt by the party to whom such notice is directed (or a person of
suitable age and discretion accepting such notice at such address) or (ii)
refusal to accept delivery by the party to whom such notice is directed (or by
such other suitable person).

    Section 11.02.    Expenses; Indemnity; Release of Claims.  Except as
otherwise provided in this Agreement, Borrower will (a) pay all reasonable
out-of-pocket expenses of the Lender in connection with (i) the preparation,
execution and delivery of this Agreement and each other Loan Document, whenever
the same shall be executed and delivered, and (ii) the preparation, execution
and delivery of any waiver, amendment or consent by the Lender relating to this
Agreement or any other Loan Document, including reasonable fees and
disbursements of legal counsel to the Lender, (b) pay all reasonable
out-of-pocket expenses of the Lender actually incurred in connection with any
enforcement of any rights and remedies of the Lender under this Agreement after
an Event of Default, including consulting with appraisers, accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Lender hereunder or under any other Loan Document or any
factual matters in connection therewith, which expenses shall include the
reasonable fees and disbursements of such Persons, provided, however, that while
no Event of Default exists, Borrower shall not be required to reimburse the
Lender for the costs and expenses of any appraisers, accountants, attorneys and
other Persons, unless otherwise specified herein, and (c) defend, indemnify and
hold harmless the Lender, and its Subsidiaries, Affiliates, employees, agents,
officers and directors (each an Indemnified Party), from and against any losses,
penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Indemnified Party in connection with any claim,
investigation, litigation or other proceeding (whether or not the Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with this Agreement, any other Loan Document or the Loan,
including reasonable attorney’s and consultant’s fees, except to the 
 
 
37

--------------------------------------------------------------------------------


 
 
extent that any of the foregoing directly results from the negligence or willful
misconduct of any Indemnified Party.

 
    Section 11.03.   Set-off.  In addition to any rights now or hereafter
granted under Applicable Law, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, the
Lender is hereby authorized by Borrower at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
sums present or in transit to the Operating Account or the Master Lease Reserve
Account against and on account of the Obligations.


    Section 11.04.   Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Agreement or under any agreement, instrument or
other document contemplated hereby or related hereto; directly or indirectly
related to or connected with the Loan or the negotiation, administration or
enforcement thereof; or arising from the debtor/creditor relationship of the
Borrower and the Lender shall be brought either in the Superior Court of
Connecticut or the United States District Court for the District of Connecticut;
provided, however, that any action or suit on this Agreement, the Mortgage or
Collateral Assignment or other collateral agreement securing the Loan may, at
Lender’s option, be brought either in any State or Federal court located within
the County in which the Property securing this Loan is located or any other
Connecticut Court properly having jurisdiction.  The parties hereto agree that
any proceeding instituted in either of such courts shall be of proper venue, and
waive any right to challenge the venue of such courts or to seek the transfer or
relocation of any such proceeding for any reasons.  The parties hereto further
agree that such courts shall have personal jurisdiction over the parties.  Any
judgment or decree obtained in any such action or proceeding may be filed or
enforced in any other appropriate court.


    Section 11.05.   Consent to Jurisdiction; Service of Process.
 
        (a)           Borrower hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in the State of
Connecticut, in any action, claim or other proceeding arising out of any dispute
in connection with this Agreement, the Note and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations.
 
        (b)           To the extent that the Borrower has or hereafter may
acquire: (i) any immunity from jurisdiction of the state or federal courts
located in the State of Connecticut or from any legal process out of any such
court (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, or (ii) any objection to the laying of the venue or of an
inconvenient forum or any suit, action or proceeding brought in a state or
federal court located in the State of Connecticut, Borrower hereby irrevocably
waives such immunity or
 
 
38

--------------------------------------------------------------------------------


 
 
objection in respect of any suit, action or proceeding arising out of or
relating to this Agreement or any Loan Document.
 
    Section 11.06.   Waiver of Jury Trial; Commercial Waiver.
 
        (a)           WAIVER OF JURY TRIAL.  THE BORROWER DOES HEREBY
IRREVOCABLY WAIVE ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR
OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
 
        (b)           COMMERCIAL WAIVER.  THE BORROWER HEREBY ACKNOWLEDGES THAT
THE TRANSACTION OF WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION
AND WAIVES ITS RIGHTS TO NOTICE AND HEARING UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE LENDER OR ANY OTHER HOLDER OF THE OBLIGATIONS MAY
DESIRE TO USE RELATING TO ANY OF THE COLLATERAL.
 
        (c)            Intentionally Omitted.


    Section 11.07.   Reversal of Payments.  To the extent the Borrower makes a
payment or payments to the Lender or the Lender receives any payment or proceeds
of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Lender.


    Section 11.08.   Punitive Damages.  The Lender and Borrower hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that it may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.


    Section 11.09.   Amendments, Waivers and Consents.  Any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents
(other than the Interest Rate Protection Agreement, the terms and conditions of
which may be amended, modified or waived by the parties thereto)] may be amended
or waived by the Lender, and any consent may be given by the Lender, if, but
only if, such amendment, waiver or consent is in writing signed by the Lender
and, in the case of an amendment, signed by Borrower.


    Section 11.10.   Agreement Controls.  In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this
 
 
39

--------------------------------------------------------------------------------


 
 
Agreement shall control; provided, that any provision of the Security Documents
which imposes additional burdens on the Borrower or further restricts the rights
of the Borrower or gives the Lender additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.


    Section 11.11.   Survival.  Notwithstanding any termination of this
Agreement, the indemnities to which the Lender is entitled under the provisions
of this Article XI and any other provisions of this Agreement and the Loan
Documents shall continue in full force and effect and shall protect the Lender
against events arising after such termination as well as before.
 
    Section 11.12.   Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic means shall be as effective as delivery of a
manually executed counterpart of this Agreement. The signature of any party on
this Agreement by telecopier, facsimile or other electronic means is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, any telecopier, facsimile or
other electronic signature is to be re-executed in original form by the party
which executed the telecopier, facsimile or other electronic signature.  No
party may raise the use of a telecopier, facsimile machine or other electronic
means, or the fact that any signature was transmitted through the use of a
telecopier, facsimile machine or other electronic means, as a defense to the
enforcement of this Agreement.
 
    Section 11.13.   Headings.  Titles and captions of Articles, Sections and
subsections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.
 
    Section 11.14.   Severability.  Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
    Section 11.15.   Entirety.  This Agreement together with the other Loan
Documents represents the entire agreement of the parties hereto and thereto, and
supersedes all prior agreements and understandings, oral and written, if any,
including any commitment letters or correspondence relating  to the Loan
Documents or the transactions contemplated herein or therein.
 
    Section 11.16.   Termination.  This Agreement shall remain in effect from
the date hereof through and including the date upon which all Obligations shall
have been paid and satisfied in full.  The Lender shall release all Liens on the
Collateral in favor of the
 
 
40

--------------------------------------------------------------------------------


 
 
Lender upon repayment in cash of the outstanding principal of and all accrued
interest on the Loans and the payment of all outstanding fees and expenses
hereunder.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto which by their express terms survive the
repayment of the Loan or the termination of this Agreement.

    Section 11.17.   No Commitment to Extend or Refinance.  The Borrower
acknowledges that it is the Borrower’s responsibility to pay the Loan as
required hereunder.  The Lender is under no obligation to extend the maturity
date of, or refinance, the Loan, or except with respect to the provision of
Future Tranches which are provided for herein, to provide additional financing
to the Borrower.  The Borrower acknowledges that, as of the date hereof, the
Lender has not made any commitment or representations pertaining to the further
extension or refinancing of the Loan or except with respect to the provision of
Future Transactions which are subject to the term hereof, the provision of
additional financing to the Borrower.  The Borrower further acknowledges that no
oral representations or commitments by the Lender or any officer or employee
thereof pertaining to the further extension or refinancing of the Loan or the
provision of additional financing shall be binding upon the Lender.
 
    Section 11.18.   Assignment; Participation.  The Lender reserves the right
to assign all or any portion of all or any Loan to other lenders (with a
corresponding reduction in Lender’s share of such Loan) or to participate out
all or any portion of the Loan.  The Borrower hereby grants to the Lender the
right to distribute to potential investors, assignees and participants, without
further notice to the Borrower, and at the Lender’s sole discretion, any
information relative to the Borrower, including, but not limited to, preliminary
budgets, pro forma statements and financial statements.  The rights conferred
upon the Lender by this Agreement shall be automatically extended to and vested
in any assignee or transferee of the Lender upon the Borrower’s receipt of
notice of such assignment or transfer; provided, however, that no such
assignment or transfer shall enlarge the obligations of the Borrower hereunder.
 
    Section 11.19.   Exculpation.  Notwithstanding anything contained herein to
the contrary, the provisions of Section 20 of the Note which limit recourse of
the Obligations against the Borrower are hereby incorporated by reference to the
fullest extent as if the text of such Section were set forth in its entirety
herein.


[No Further Text On This Page – Signature Page Follows]

 
41

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.





     
LENDER:
     
PEOPLE’S UNITED BANK
         
/s/ John J. Kindl
 
By: /s/ Sean M. Kenny
 
     John J. Kindl
 
     Sean M. Kenny, Vice President
         
/s/ Brian J. Kirsch
     
     Brian J. Kirsch
           






     
BORROWER:
     
GRIFFIN LAND & NURSERIES, INC.,
     
a Delaware corporation
         
/s/ Frank J. Saccomandi, III
 
By: /s/Anthony J. Galici
 
     Frank J. Saccomandi, III
 
     Its Vice President
     
     Duly Authorized
 
/s/ John J. Kindl
     
     John J. Kindl
           










 
42

--------------------------------------------------------------------------------

 



STATE OF CONNECTICUT
)
     
)
ss:
Hartford
COUNTY OF HARTFORD
)
   



On this the 9th day of July, 2009, before me, the undersigned officer,
personally appeared Sean M. Kenny, who acknowledged himself to be the Vice
President of PEOPLE’S UNITED BANK, a federally chartered savings bank, and that
he as such and being duly authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing the name of the federally
chartered savings bank by himself as such Vice President.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 


 

 
/s/ John J. Kindl
 
John J. Kindl
 
Commissioner of the Superior Court



 


 






STATE OF CONNECTICUT
)
     
)
ss:
Hartford
COUNTY OF HARTFORD
)
   



On this the 9th day of July, 2009, before me, the undersigned officer,
personally appeared Anthony J. Galici, who acknowledged himself to be the Vice
President of GRIFFIN LAND & NURSERIES, INC., a Delaware corporation and that he
as such and being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by himself as
such Vice President.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 



 
/s/ Frank J. Saccomandi, III
 
Frank J. Saccomandi, III
 
Commissioner of the Superior Court




 
43

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(c)
COMPLIANCE OF AGREEMENT, LOAN DOCUMENTS
AND BORROWING WITH LAWS, ETC




NONE




 
44

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(d)
COMPLIANCE WITH LAW; GOVERNMENTAL APPROVALS; OTHER CONSENTS AND APPROVALS


NONE
 

 

 
45

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(g)
ENVIRONMENTAL MATTERS


All matters set forth in the following Reports:


DATE
TITLE
PREPARED BY
PREPARED FOR
       
May 2009
Phase I Environmental Assessment
14, 15, 16 & 40 International Drive,
East Granby/Windsor, Connecticut
(GeoQuest project #1564)
GeoQuest
Griffin Land
and
People’s United
Bank
       
June 11, 1999
Potable Drinking Water Well Sampling
New England Tradeport
14, 15 & 16 International Drive
East Granby, CT 06026
(Hygenics Project No. 1340.027)
Hygenics
Environmental
Services, Inc.
GE Capital Real Estate
       
April 14, 1999
Phase I Environmental Site Assessment Report
New England Tradeport
14 International Drive
East Granby, CT 06026
(Project #3176.034)
Hygenics
Environmental
Services, Inc.
GE Capital Real Estate
       
April 14, 1999
Phase I Environmental Site Assessment Report
New England Tradeport
15 International Drive
East Granby, CT 06026
(Project #3176.034)
Hygenics
Environmental
Services, Inc.
GE Capital Real Estate
       
April 14, 1999
Phase I Environmental Site Assessment Report
New England Tradeport
16 International Drive
East Granby, CT 06026
(Project #3176.034)
Hygenics
Environmental
Services, Inc.
GE Capital Real Estate
       
August 17, 1994
Revised Phase I Environmental Site
Assessment at 14, 15 & 16 International Drive
East Granby, Connecticut
(HRP #CEN-0219.P1)
HRP Associates, Inc.
Centerbank
       
May 6, 1999
Letter from David Platt, Esq. of Murtha
Cullina Richter and Pinney, LLP to Sandra P.
Wooten, Access Operations Manager of GE
Capital Corporation
Murtha Cullina
Richter and
Pinney, LLP
Griffin Land &
Nurseries, Inc.






 
46

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(q)




EXCEPTIONS TO DEBT AND GUARANTY
OBLIGATIONS COMPLIANCE




Griffin Center Development IV, LLC (“GCD IV”) and Griffin Center Development V,
LLC (“GCD V”) are the borrowers under a mortgage loan from Webster
Bank.  Griffin Land & Nurseries, Inc. is the sole member of these LLCs.  The
office buildings at 5 and 7 Waterside Crossing, Windsor, Connecticut are the
mortgaged property for that loan.  Under the terms of the Webster Bank mortgage,
as amended, the aforesaid properties must maintain a debt service coverage ratio
of 1.0x for the twelve months ended December 31, 2009 (the debt service coverage
ratio for the prior twelve month period was waived).


Based on current projections, the properties will most likely not be able to
achieve the required debt service coverage ratio for the twelve months ended
December 31, 2009.
 

 
47

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(r)
LITIGATION




The Internal Revenue Service is currently conducting a routine examination of
the Borrower’s federal income tax returns for the Borrower’s Fiscal Years 2004,
2005 and 2006.  The Borrower has no reason to believe that the result of such
examination will have a Material Adverse Effect.











 
48

--------------------------------------------------------------------------------

 



SCHEDULE 9.03(f)
LIENS






I.  
Liens on the 14 International Drive Property



a.  
Gas service easement in favor of The Connecticut Light and Power Company dated
December 16, 1977 and recorded in Volume 59 at Page 122 of the East Granby Land
Records; assigned to Yankee Gas Services Company by Assignment dated and
recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby Land Records.



b.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated Marcy 27, 1978 and recorded in Volume 59 at Page 347 of the East Granby
Land Records.



c.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated June 1, 1979 and recorded in Volume 61 at Page 373 of the East Granby Land
Records.



d.  
Declaration of Covenants and Restrictions/Easements of Use and to Use made by
Culbro Land Resources, Inc. dated and recorded January 17, 1986 in Volume 74 at
Page 121 of the East Granby Land Records; amended by Amendment dated April 23,
2002 and recorded May 7, 2002 in Volume 134 at Page 568 of the East Granby Land
Records.



e.  
Declaration of Easement for Right of Way and Drainage made by Culbro Land
Resources, Inc. dated September 20, 1983 and recorded in Volume 68 at Page 727
of the East Granby Land Records.



f.  
Boundary Line Agreement made by Griffin Land & Nurseries, Inc. dated April 23,
2002 and recorded May 7, 2002 in Volume 134 at Page 571 of the East Granby Land
Records.



g.  
Conditions of State Traffic Commission Report No. 170-0812-01 dated October 28,
2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the East Granby
Land Records and in Volume 1650 at Page 599 of the Windsor Land Records.



h.  
Conditions and Requirements of State Traffic Commission Certificate No. 813-B
dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at 467 of the
East Granby Land Records and in Volume 1651 at Page 28 of the Windsor Land
Records.


 
49

--------------------------------------------------------------------------------


 

 
II.  
Liens on the 15 International Drive Property



a.  
Gas service easement in favor of The Connecticut Light and Power Company dated
December 16, 1977 and recorded in Volume 59 at Page 122 of the East Granby Land
Records; assigned to Yankee Gas Services Company by Assignment dated and
recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby Land Records.



b.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated March 27, 1978 and recorded in Volume 59 at Page 347 of the East Granby
Land Records.



c.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated June 1, 1979 and recorded in Volume 61 at Page 373 of the East Granby Land
Records.



d.  
Declaration of Covenants and Restrictions/Easements of Use and to Use made by
Griffin Land & Nurseries, Inc. dated May 6, 1999 and recorded May 14, 1999 in
Volume 121 at Page 374 of the East Granby Land Records.



e.  
Conditions of State Traffic Commission Report No. 170-0812-01 dated October 28,
2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the East Granby
Land Records and in Volume 1650 at Page 599 of the Windsor Land Records.



f.  
Conditions and Requirements of State Traffic Commission Certificate No. 813-B
dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at 467 of the
East Granby Land Records and in Volume 1651 at Page 28 of the Windsor Land
Records.


 
50

--------------------------------------------------------------------------------



 
III.  
Liens on the 16 International Drive Property



a.  
Gas service easement in favor of The Connecticut Light and Power Company dated
December 16, 1977 and recorded in Volume 59 at Page 122 of the East Granby Land
Records; assigned to Yankee Gas Services Company by Assignment dated and
recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby Land Records.



b.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated May 27, 1978 and recorded in Volume 59 at Page 347 of the East Granby Land
Records.



c.  
Electric distribution easement in favor of The Hartford Electric Light Company
dated June 1, 1979 and recorded in Volume 61 at Page 373 of the East Granby Land
Records.



d.  
Declaration of Covenants and Restrictions/Easements of Use and to Use made by
Griffin Land & Nurseries, Inc. dated May 6, 1999 and recorded May 14, 1999 in
Volume 121 at Page 387 of the East Granby Land Records.



e.  
Declaration of Easement for Right of Way and Drainage made by Culbro Land
Resources, Inc. dated September 20, 1983 and recorded in Volume 68 at Page 727
of the East Granby Land Records.



f.  
Easement Agreement by and between River Bend Associates, Inc. and Griffin Land &
Nurseries, Inc. dated April 23, 2002 and recorded May 7, 2002 in Volume 134 at
Page 574 of the East Granby Land Records.



g.  
Conditions of State Traffic Commission Report No. 170-0812-01 dated October 28,
2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the East Granby
Land Records and in Volume 1650 at Page 599 of the Windsor Land Records.



h.  
Conditions and Requirements of State Traffic Commission Certificate No. 813-B
dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at 467 of the
East Granby Land Records and in Volume 1651 at Page 28 of the Windsor Land
Records.


 
IV.  
Liens on the 40 International Drive Property



a.  
Slope Rights granted by Culbro Corporation to the Town of Windsor in a deed
dated August 3, 1994 and recorded August 11, 1994 in Volume 1014 at Page 315 of
the Windsor Land Records.

 
 
51

--------------------------------------------------------------------------------



 
b.  
Conditions of Special Use Permit granted by the Windsor Town Plan and Zoning
Commission dated August 17, 1999 and recorded August 20, 1999 in Volume 1206 at
Page 173 of the Windsor Land Records.



c.  
Conditions of State Traffic Commission Report No. 170-0812-01 dated October 28,
2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the East Granby
Land Records and in Volume 1650 at Page 599 of the Windsor Land Records.



d.  
Conditions and Requirements of State Traffic Commission Certificate No. 813-B
dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at 467 of the
East Granby Land Records and in Volume 1651 at Page 28 of the Windsor Land
Records.












 
52

--------------------------------------------------------------------------------

 

SCHEDULE 10.01(k)
POST CLOSING ITEMS


ITEM
DELIVERY DATE
                               


 
53

--------------------------------------------------------------------------------

 

SCHEDULE A


Note
 
 

 
54

--------------------------------------------------------------------------------

 

SCHEDULE B


Pledge and Control Agreement








 



 
55

--------------------------------------------------------------------------------

 







